DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 1/21/22 has been entered.  Claims 12, 18- 19 and 21 are amended.  Claim 13 is canceled.  Claims 31- 32 are added.  Claims 12, 14- 22 and 31- 32 are being addressed by this Action.
Drawings
The drawings were received on 1/21/22.  These drawings are acceptable.
Specification
	The Amendment to the Specification filed 1/21/22 is acknowledged.  The Amendment has obviated the objection in the Non-Final Office Action, mailed 11/04/21 and as such, the objection has been withdrawn.
Claim Interpretation
In response to applicant’s Remarks, filed 1/21/22, indicating that applicant does not intend to have the term “an expansion tool” interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant agreed to amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function).  The term “an expansion tool” is amended to recite, “an expander” in the below Examiner’s Amendment.  As such, the invocation of 35 U.S.C. 112(f) or pre-AIA  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Barton on 3/04/22.
The application has been amended as follows: 
12. (Currently Amended) A delivery system for percutaneous, transcatheter heart valve repair, the delivery system comprising: 
a catheter to provide percutaneous access into a heart of a patient, the catheter configured to receive an adjustable annuloplasty ring in an elongate insertion geometry that is transitionable to an annular operable geometry; 
a ring shuttle configured to releasably couple to the annuloplasty ring and pass the annuloplasty ring through the catheter into the heart of the patient; 
a deployment handle configured to percutaneously manipulate the ring and the ring shuttle to deploy the annuloplasty ring; 
a ring closure knob configured to close the annuloplasty ring, transitioning the annuloplasty ring from the elongate insertion geometry to the annular operable geometry; 

an anchor deployment knob configured to deploy anchors of the annuloplasty ring to fasten the annuloplasty ring to the annulus of the target heart valve; and 
a ring release knob configured to release the annuloplasty ring from [[a]] the delivery system.  
14. (Currently Amended) The delivery system of claim 12, further comprising: 
an intimate contact tool comprising a plurality of prongs configured to engage the annuloplasty ring in the annular operable geometry within the heart to enable percutaneous manipulation of the ring to orient and position the ring in intimate contact with the annulus of the target heart valve.  
15. (Currently Amended) The delivery system of claim 14, wherein the deployment handle further comprises an intimate contact tool knob to percutaneously manipulate the intimate contact tool to position the annuloplasty ring in intimate contact with the annulus of the target heart valve.  
16. (Currently Amended) The delivery system of claim 14, wherein the intimate contact tool comprises an expander configured to expand the annuloplasty ring in the operable geometry to an expanded state.  
17. (Currently Amended) The delivery system of claim 16, wherein the expander comprises a balloon.  
18. (Currently Amended) The delivery system of claim 16, wherein the deployment handle further comprises an expander knob configured to expander to expand the annuloplasty ring in intimate contact with the annulus of the target heart valve.  
19. (Currently Amended) The delivery system of claim 12, further comprising an expander deliverable through the catheter to the heart of the patient and configured to expand the annuloplasty ring in the operable geometry to an expanded state.  
20. (Currently Amended) The delivery system of claim 19, wherein the deployment handle further comprises an expander knob configured to percutaneously manipulate the expander to expand the annuloplasty ring in the operable geometry within the heart to an expanded state.  
31. (Currently Amended) A delivery system for percutaneous, transcatheter heart valve repair, the delivery system comprising: 
a catheter to provide percutaneous access into a heart of a patient, the catheter configured to receive an adjustable annuloplasty ring in an elongate insertion geometry that is transitionable to an annular operable geometry; 
a ring shuttle configured to releasably couple to the annuloplasty ring and pass the annuloplasty ring through the catheter into the heart of the patient; 
a deployment handle configured to percutaneously manipulate the ring and the ring shuttle to deploy the annuloplasty ring; and 
an intimate contact tool comprising a plurality of prongs configured to engage the annuloplasty ring in the annular operable geometry within the heart to enable percutaneous manipulation of the ring to orient and position the ring in intimate contact with the annulus of the target valve, wherein the intimate contact tool comprises an expander configured to expand the annuloplasty ring in the operable geometry to an expanded state.  
32. (Currently Amended) A delivery system for percutaneous, transcatheter heart valve repair, the delivery system comprising: 
a catheter to provide percutaneous access into a heart of a patient, the catheter configured to receive an adjustable annuloplasty ring in an elongate insertion geometry that is transitionable to an annular operable geometry; 
a ring shuttle configured to releasably couple to the annuloplasty ring and pass the annuloplasty ring through the catheter into the heart of the patient; a deployment handle configured to percutaneously manipulate the ring and the ring shuttle to deploy the annuloplasty ring; and 
an expander deliverable through the catheter to the heart of the patient and configured to expand the annuloplasty ring in the operable geometry to an expanded state, 
wherein the deployment handle further comprises an expander knob configured to percutaneously manipulate the expander to expand the annuloplasty ring in the operable geometry within the heart to an expanded state.  






Reasons for Allowance
Claims 12, 14- 22 and 31- 32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 12, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a ring snap knob to configured snap together the first and second ends of the annuloplasty ring.
The closest cited prior art reference, Gross et al. (US Pub. No. 2011/0166649 A1) discloses a deployment handle (2800) having rotating rings (2804, 2806, 2807) (Figs. 21- 22) for controlling contracting wire (110), which can pull a ratchet mechanism (600) (Fig. 1) to close the annuloplasty ring (Ps. [0250], [0440]), but Gross does not teach or suggest, alone or in combination a ring snap knob to configured snap together the first and second ends of the annuloplasty ring.
Regarding claim 31, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the intimate contact tool comprises an expander configured to expand the annuloplasty ring in the operable geometry to an expanded state.
The closest cited prior art reference, Gross et al. (US Pub. No. 2011/0166649 A1) discloses an intimate contact tool (2808) of the handle assembly (2800) used to position the annuloplasty ring (100, 408) in intimate contact with the annulus of the heart (Ps. [0436], [0438]).  Gross further discloses intimate contact tool (2808) is used to control contracting wire (110), which can pull a ratchet mechanism (600) (Fig. 1) to close the annuloplasty ring (Ps. [0250], [0440]), but Gross does not teach or suggest, alone or in combination wherein the intimate contact tool comprises an expander 
Regarding claim 32, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the deployment handle further comprises an expander knob configured to percutaneously manipulate the expander to expand the annuloplasty ring in the operable geometry within the heart to an expanded state.
The closest cited prior art reference, Gross et al. (US Pub. No. 2011/0166649 A1) discloses a deployment handle (2800) having rotating rings (2804, 2806, 2807) (Figs. 21- 22) for controlling contracting wire (110), which can pull a ratchet mechanism (600) (Fig. 1) to close the annuloplasty ring (Ps. [0250], [0440]), but Gross does not teach or suggest, alone or in combination wherein the deployment handle further comprises an expander knob configured to percutaneously manipulate the expander to expand the annuloplasty ring in the operable geometry within the heart to an expanded state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.R/           Examiner, Art Unit 3771                                                                                                                                                                                             



/WADE MILES/Primary Examiner, Art Unit 3771